          Case 1:16-cv-01042-AWI-SAB Document 174 Filed 09/15/21 Page 1 of 2


 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                               EASTERN DISTRICT OF CALIFORNIA
 6

 7
                                                         CASE NO. 1:16-cv-1042-AWI-SAB
 8   THE ESTATE OF CASIMERO
     CASILLAS et al.,                                    ORDER ADOPTING FINDINGS AND
 9                                                       RECOMMENDATIONS AND
                    Plaintiff,
                                                         GRANTING EX PARTE PETITIONS
10                                                       FOR COMPROMISE OF THE CLAIMS
              vs.                                        OF MINORS
11
     CITY OF FRESNO, FRESNO POLICE
12   DEPARTMENT, OFFICER TREVOR
     SHIPMAN, and DOES 1-30, inclusive,                  (Doc. No. 172)
13
                    Defendants.
14

15

16

17

18          On September 17, 2015, Fresno Police Officer Trevor Shipman shot and killed Casimero

19 Casillas following a vehicle pursuit. See Doc. No. 1 ¶ 12. At trial, the jury found Shipman liable

20 for Casillas’s death on negligence and excessive force grounds and awarded $4,750,000 in

21 damages, to be divided equally among five minors, A.C. 1, S.C., A.C. 2, C.C. and A.C. 3. Doc.

22 No. 88. Nothing was awarded to Casillas’s wife, Cheryl Casillas, who was the sole adult plaintiff

23 by the time the case went to trial. Id.

24          On July 7, 2020, enforcement of the judgment was stayed pending appeal. Doc. No. 165.

25 In April and July, 2021, A.C. 1, S.C., A.C. 2 and C.C. brought an ex parte petition to compromise

26 their claims through their guardian ad litem, Doc. Nos. 166, 170, and A.C. 3 brought an ex parte

27 petition to compromise her claims through her guardian ad litem. Doc. Nos. 167, 171. The

28 settlement agreement underlying those petitions also provided a settlement payment for Cheryl
              Case 1:16-cv-01042-AWI-SAB Document 174 Filed 09/15/21 Page 2 of 2


 1 Casillas. See Doc. No. 167 at 2-3.1

 2              On August 19, 2021, the magistrate judge assigned to this case issued findings and

 3 recommendations, recommending that the petitions to compromise claims be granted and stating

 4 that any party may file written objections to the findings and recommendations within 14 days.

 5 Doc. No. 172. No objections have been filed, and the deadline to do so has passed.

 6              In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), the Court has conducted a

 7 de novo review of this case. Having carefully reviewed the file, the Court concludes that the

 8 magistrate judge’s findings and recommendations are supported by the record and by proper

 9 analysis. In particular, the Court notes that the proposed settlement agreement reflects the Court’s

10 February 21, 2020 order with respect to attorneys’ fees, Doc. No. 151, and does not diverge

11 radically from the jury award. Further, the Court notes that plaintiffs’ counsel voluntarily reduced

12 their share of the net settlement fund in amendments to the petitions, thereby increasing the minor

13 plaintiffs’ recovery by approximately $19,000 each. Doc. No. 172 at 8 n.4.

14              Accordingly, IT IS HEREBY ORDERED that:

15                1. The petition to compromise the claims of A.C., S.C., A.C., and C.C., as amended

16                    (Doc. Nos. 166, 170), is GRANTED;

17                2. The petition to compromise the claims of A.C., as amended (ECF Nos. 167, 171), is

18                    GRANTED; and

19                3. The settlement is APPROVED as fair and reasonable.

20
     IT IS SO ORDERED.
21

22 Dated: September 14, 2021
                                                          SENIOR DISTRICT JUDGE
23

24

25

26

27
     1   Page citations are to the page numbers in the CM/ECF stamp at the top of each page of documents filed with the
28 Court electronically.

                                                                  2
